Pratt, j.
It was undoubtedly irregular to enter an order without notice
to the owner of the judgments, but the owner had an opportunity to be heard upon the merits when he made his motion to vacate the order, and no fact was proved or reason suggested to show that the order, as entered, was not right. So far as appears, precisely such an order would have to be again entered in case it was set aside for the irregularity complained of. The plaintiff should have shown upon his motion to vacate the order that he had been prejudiced by the entry of the order without notice. Under all the circumstances, we think the order should stand. Order affirmed, but without costs. All concur